Title: To George Washington from Thomas Jefferson, 28 November 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir
          Williamsburgh Nov. 28. 1779.
        
        Your Excellency’s letter on the discriminations which have been heretofore made between the troops raised within this state and considered as part of our quota, & those not so considered, was delivered me four days ago. I immediately laid it before the Assembly, who thereupon came to the resolution I now do myself the honor of inclosing you. the resolution of Congress of Mar. 15. 1779 which you were so kind as to inclose was never known in this state till a few weeks ago when we received printed copies of the journals of Congress. it would be a great satisfaction to us to receive an exact return of all the men we have in Continental service who come within the descriptions of the resolution, together with our state troops in Continental service. Colonel Cabell was so kind as to send me a return of Octob. 1779. of the Continental regiments commanded by Lord Sterling, of the 1st & 2d Virginia state regiments, and of Colonel Gist’s regiment. besides these there are the following[:] Colonel Harrison’s regiment of artillery: Colonel Baylor’s horse: Colonel Bland’s horse: General Scott’s new levies, part of which are gone to S. Carolina, & part are here: Colonel Gibson’s regiment stationed on the Ohio: Heath’s & O’Hara’s independent companies at the same stations: Colonel Taylor’s regiment of guards to the Convention troops: of these we have a return. there may possibly be others not occurring to me. a return of all these would enable us to see what proportion of the Continental army is contributed by us. we have at present very pressing calls to send additional numbers of men to the Southward. no inclination is wanting in either the legislative or Executive powers to aid them, or to strengthen you: but we find it very difficult to procure men. I herewith transmit to your Excellency some recruiting commissions to be put into such hands as you may think proper for re-enlisting such of our souldiery as are not engaged already for the war. the act of assembly authorising these instructions requires that the men enlisted should be reviewed & received by an officer to be appointed for that purpose; a caution less necessary in the case of men now actually in service, & therefore doubtless able bodied, than in the raising new recruits. the direction however goes to all cases, and therefore we must trouble

your Excellency with the appointment of one or more officers of review. mister Moss our agent receives orders, which accompany this, to pay the bounty money, & recruiting money, & to deliver the clothing. we have however certain reason to fear he has not any great sum of money on hand: and it is absolutely out of our power at this time to supply him, or to say with certainty when we shall be able to do it. he is instructed to note his acceptances under the draughts and to assure payment as soon as we shall have it in our power to furnish him, as the only substitute for money. your Excellency’s directions to the officer of review will probably procure us the satisfaction of being informed from time to time how many men shall be re-enlisted.
        By Colonel Matthews I informed your Excellency fully of the situation of Governour Hamiltoun & his companions. La Mothe, & Dejean have given their paroles, and are at Hanover court house⟨:⟩ Hamiltoun, Hay, and four others are still obstinate. they therefore are still in close confinement; tho their irons have never been on since your second letter on the subject. I wrote full information of this matter to General Philips also, from whom I had received letters on the subject. I cannot in reason beleive that the enemy, on receiving this information either from yourself or General Philips, will venture to impose any new distresses on our officers in captivity with them. yet their conduct hitherto has been most succesfully prognosticated by reversing the conclusions of right reason. it is therefore my duty, as well as it was my promise, to the Virginia captives to take measures for discovering any change which may be made in their situation. for this purpose I must apply for your Excellency’s interposition. I doubt not but you have an established mode of knowing at all times through your commissary of prisoners, the precise state of those in the power of the enemy. I must therefore pray you to put into motion any such means you may have of obtaining knowledge of the situation of the Virginia officers in captivity. if you shall think proper, as I could wish, to take upon yourself to retaliate, any new sufferings which may be imposed on them, it will be more likely to have due weight, and to restore the unhappy on both sides to that benevolent treatment for which all should wish. I have the honour to be with the most perfect esteem & respect Your Excellency’s Most obedient & most humble servt
        
          Th: Jefferson
        
       